DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
In view of the Appeal Brief filed on 10/11/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628                                                                                                                                                                                                        

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 1 recites a range of about 0.1% to about 3% for component (c) and about 0.03% to about 1% for component (d), which result in a weight ratio of polyquaternium-6 (d) to metal pyrithione (c) being 10:1 (i.e. 1% divided by 0.1%) to 1:100 (i.e. 0.03% divided by 3%). However, claims 1 and 6 also recite a weight ratio of polyquaternium-6 (d) to metal pyrithione (c) from about 1:2 to about 1:20 (lines 7-8 of claim 1) and about 1:5 to about 1:15 (line 2 of claim 6) which are the narrower statement of the range/limitation. 
In addition to the unclearness of percentages and ratios of components (c) and (d) recited claim 1, the term “a high melting point fatty compound” in claim 1 is a relative term which renders the claim indefinite. The term “a high melting point” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what rang of melting point is encompassed by the limitation “a high melting point” of a given “fatty compound” of interest.
Claims 2, 3, 6, 8 and 9 depend from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Staudigel (US 2007/0292380) in view of Schiemann (WO 2007/001844) and Lemoine (US 2007/0248551).
The claims, filed 11/19/2021, are considered as previously presented in the claims, filed 07/23/2020, which amended claim 1.

    PNG
    media_image1.png
    355
    640
    media_image1.png
    Greyscale

Claim interpretations: As stated in the 112(b) rejection, claim 1 recites a range of about 0.1% to about 3% for component (c) and about 0.03% to about 1% for component (d), which result in a weight ratio of polyquaternium-6 (d) to metal pyrithione (c) being 10:1 (i.e. 1% divided by 0.1%) to 1:100 (i.e. 0.03% divided by 3%). Claim 1 is interpreted as encompassing the embodiments of a weight ratio of polyquaternium-6 (d) to metal pyrithione (c) from about 10:1 to about 1:100.
Rejection
Staudigel teaches hair conditioning compositions comprising a non-guar galactomannan polymer derivative, cationic surfactants, and a conditioning agent comprising quarternary ammonium salts, wherein said hair conditioning composition is substantially free of an anionic surfactant (see abstract).  Regarding limitation (a) recited in claim 1, Staudigel teaches cationic surfactants preferably in an amount of 0.1 to 10% (paragraph 0036).  Staudigel teaches exemplified compositions comprising zinc pyrithione (which is encompassed by (c) of instant claim 1) and stearyl alcohol (which is encompassed by (b) of instant claim 1, see Examples, pages 8- 9).  Staudigel teaches polyquaternium 6 as a suitable cationic hair conditioning polymer (paragraph 0048).  Polyquaternium-6 generally has a molecular weight of 10,000 g/mol to 1,000,000 g/mol as disclosed by Lemoine (paragraph 0045).  Staudigel teaches such compositions further comprising an aqueous carrier (paragraph 0074).
Staudigel does not teach the recited amounts and ratios.
Schiemann is drawn towards product release systems for cosmetic hair or skin compositions (see abstract).  Regarding limitations (c) and (d) as amended in claim 1 on 07/23/2020 and 11/19/2021, Schiemann teaches such compositions comprising auxiliary ingredients, additives, cationic polymers, thickeners, and anti-dandruff agents such as zinc pyrithione in an amount of 0.01 - 5% (pp. 19-20; claim 9).  Schiemann teaches exemplary cationic polymers such as N,N-dimethyl-N-2-propenyl-2-propene aminium chloride (i.e. polyquaternium-6) (pp. 11-12).  Schiemann teaches a polyquaternium compound in an amount of 0.1% or 0.2% and a zinc pyrithione formulated in an amount of 1% (see Examples 1, 3), which results in a ratio of 1:10 (i.e. 0.1% divided by 1%) or 1:5 (i.e. 0.2% divided by 1%).  Regarding limitation (b) recited in claim 1, Schiemann teaches the composition further comprising a fatty alcohol such as stearyl alcohol in an amount of 10 to 60% (pp. 22-23).  Schiemann teaches the compositions containing an aqueous medium, such as water (pg. 5, see full document, specifically areas cited). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate a composition comprising a cationic surfactant system, a high melting point fatty compound, a metal pyrithione, polyquaternium-6, and an aqueous carrier in the claimed amounts and ratios, as suggested by Schiemann, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since it is prima facie obvious to combine components known for the same purpose for their combined additive effects, with a reasonable expectation of success absent evidence of criticality of the particular formulation.  Additionally, “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
The claimed invention recites 0.1% to 20% of a high melting point fatty compound.  Schiemann teaches that stearyl alcohol is present in an amount of 10 to 60% (pp. 22-23).  The claimed invention also recites 0.1 to 10% of a cationic surfactant, 0.1 to 3% of a metal pyrithione, 0.03 to 1% of polyquaternium-6 as amended in claim 1, filed 07/23/2020 and 11/19/2021.  Schiemann teaches such compositions comprising auxiliary ingredients, additives, cationic polymers, thickeners, and anti-dandruff agents such as zinc pyrithione in an amount of 0.01 - 5% (pp. 19-20; claim 9).  Schiemann teaches zinc pyrithione formulated in an amount of 1% (See Example 3, page 26), and a polyquaternium compound in an amount of 0.1% or 0.2% (see Examples 1, 3), which results in a ratio of 1:10 (i.e. 0.1% divided by 1%) or 1:5 (i.e. 0.2% divided by 1%).  The claimed invention recites a ratio of polyquaternium-6 to a metal/zinc pyrithione of 1:5 to 1:15 (recited in instant claim 6), which is overlapped by the ratio taught by Schiemann of 500:1 to 1:500 as both cationic polymers (preferred cationic polymers, polyquaternium-6), and zinc pyrithione could be in an amount of 0.01 - 5% (pp. 19-20; claim 9).  Even though the range and ratio for the component amounts as taught by Schiemann is not the same as the claimed ranges and ratios, Schiemann does teach an overlapping range and ratio for the component amounts, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Furthermore, it would have been obvious to optimize the component amounts and arrive at the overlapping range as a consideration of design choices regarding tolerability, feel, hair-conditioning, and skin-conditioning effects of the composition as taught by Schiemann (pg. 2, lines 17-22), with a reasonable expectation of success absent evidence of criticality for the claimed values.
When the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,058,624 in view of Schiemann (WO 2007/001844).
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both recite similar hair care compositions.  U.S. Patent No. 11,058,624 recites a hair care composition comprising (a) from about 0.1 % to about 10% of a cationic surfactant system, (b) from about 0 .1 % to about 20% of a high melting point fatty compound, (c) from about 0.01 % to about 5% of an anionic particulate comprising a metal pyrithione coated or premixed by anionic polymers, (d) from about 0.01 % to about 5% of polyquaternium-6, and (e) an aqueous carrier.
	U.S. Patent No. 11,058,624 does not recite a concentration of from about 0.1% to about 3% of a metal pyrithione and from about 0.03% to about 1% of polyquaternium-6.
	However, Schiemann is drawn towards product release systems for cosmetic hair or skin compositions (see abstract).  Schiemann teaches such compositions comprising auxiliary ingredients, additives, cationic polymers, thickeners, and anti-dandruff agents such as zinc pyrithione in an amount of 0.01 - 5% (pp. 19-20; claim 9).  Schiemann teaches zinc pyrithione formulated in an amount of 1% and a polyquaternium compound in an amount of 0.1% or 0.2% (see Examples 1, 3), which results in a ratio of 1:10 (i.e. 0.1% divided by 1%) or 1:5 (i.e. 0.2% divided by 1%).  
	It would have been obvious to one of ordinary skill in the art to formulate a metal pyrithione in an amount of from about 0.1% to about 3% and polyquaternium-6 in an amount of from about 0.03% to about 1%, as suggested by Schiemann, and produce the instant invention.
Regarding components (c) and (d), Schiemann teaches such compositions comprising auxiliary ingredients, additives, cationic polymers, thickeners, and anti-dandruff agents such as zinc pyrithione in an amount of 0.01 - 5% (pp. 19-20; claim 9).  Schiemann teaches zinc pyrithione formulated in an amount of 1% and a polyquaternium compound in an amount of 0.1% or 0.2% (see Examples 1, 3), which results in a ratio of 1:10 (i.e. 0.1% divided by 1%) or 1:5 (i.e. 0.2% divided by 1%).  Even though the range and ratio for the component amounts as taught by Schiemann is not the same as the claimed ranges and ratios, Schiemann does teach an overlapping range and ratio for the component amounts, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Furthermore, it would have been obvious to optimize the component amounts and arrive at the overlapping range as a consideration of design choices regarding tolerability, feel, hair-conditioning, and skin-conditioning effects of the composition as taught by Schiemann (pg. 2, lines 17-22), with a reasonable expectation of success absent evidence of criticality for the claimed values.

Conclusion
Claims 1-3, 6, 8 and 9 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628